DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1, as now amended, presents a single claim which claims both an apparatus (controller) and the method steps of using the apparatus, which is considered indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph  (MPEP 2173.05(p): “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.)
It is noted that dependent claims 1-7 are included herein because the added limitations of claims 2-7 are directed to product limitations that are not clearly and positively recited as such in claim 1 (for ex, display unit, RFID reader). Thus it is unclear whether applicant intends the method or the product. Similarly in amended claim 6, in view of the recitation of the controller of claim 1 “integrated with an electronic door lock”, wherein all positive product limitations have been deleted, is rendered indefinite, since the positive recitations of claim 1 are process steps, not controller product limitations.
Note that for the purpose of this office action and in order to expedite prosecution, since applicant’s intent appears to be directed toward a method, the claims are being interpreted as method claims; it is noted that in a product claim, method steps are not considered patentable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of KR122.
Re Claim 1. (Currently Amended)
McGrath discloses an electronic door lock (2, 10/11) controller (20,21; wired/wireless control means and receiver; para [0041,0042,0046,0047]) operable to perform door lock control operations comprising: receiving an emergency-state signal (receiver 21; smoke/heat/fire sensors) from one or more emergency-state sensors (30; para [0046-0047]) that have detected an emergency-state (smoke/fire) within an area that can be entered through a door (building /house); responsive to the emergency-state signal: generating an occupancy alert that indicates that the area is occupied; generating an emergency-state alert that indicates that an emergency has occurred within the area (smoke/fire); and controlling a locking mechanism (11,12) to change a state of the door between a locked state and an unlocked state (para [0030- 0034]); and controlling a display unit (50, para [0016,0049-0052]) to display the emergency-state alert (para [0013-0016, 0049-0052], McGrath teaches using an indicator alarm (audible or visible; 40) or colored LED lights (50) as an alert mechanism on the door lock unit (2) which is outside the door (1) and therefore outside the area where the door is closed) and the occupancy alert to a person who is outside the area when the door is closed. 
McGrath fails to disclose the method step of providing an occupancy alert.
However, KR122 discloses the method step of providing an occupancy alert through a human body detection sensor which sends a signal (alert) and visible color display to a receiver (200) via RF communication.
While KR122 discloses the sensors, alert and display lights inside the building/room rather than outside as claimed herein, it is noted that McGrath discloses the alert and display alarm or LED lights outside of the door. Accordingly, it would have been obvious to one of ordinary skill in the art, given the combined teachings of the cited prior art, to provide a controller which is programmed to perform the claimed method steps and provide the functionality as taught by McGrath with a display and alert/alarm/light outside the door, and further including an occupancy alert functionality as taught by KR122, in order to enhance the functionality by utilizing additional alerts.
Re Claim 2. (Currently Amended)
McGrath as modified by KR122 discloses the electronic door lock controller of claim 1, wherein the display unit (50) is integrated with an electronic door lock (1, 11) 
Re Claim 3. (Currently Amended) 
McGrath as modified by KR122 discloses the electronic door lock controller of claim 2, wherein generating the occupancy alert is based at least in part on an analysis of an embedded radio frequency identification (RFID) or near field communication (NFC) reader operable to read one or more RFID or NFC enabled door keys of the door (KR122 discloses the use of RF communication between the control receiver 200 and detector/sensor 100). 
Re Claim 4. (Currently Amended)
McGrath as modified by KR122 discloses the electronic door lock controller of claim 1, operable to: emit a first color via light emitting diodes (LEDs} in response to the emergency-state alert the occupancy alert 
It would have been obvious to one of ordinary skill in the art, given the combined teachings of the cited prior art, to provide a controller which is programmed to perform the claimed method steps and provide the functionality as taught by McGrath with a display and alert/alarm/light outside the door, and further including an occupancy alert functionality as taught by KR122, wherein the colored lights are programmed according to various emergency states as an obvious matter of design choice in order to enhance the functionality of the alerts.
Re Claim 5. (Currently Amended) 
McGrath as modified by KR122 discloses the electronic door lock controller of claim 4, wherein the display unit is operable to emit the second color only if the controller receives the emergency-state signal 
Re Claim 6. (Currently Amended) 
McGrath as modified by KR122 discloses the electronic door lock controller of claim 1, wherein the electronic door lock controller is integrated within an electronic door lock (McGrath 1, 11). 
Re Claim 7. (Currently Amended)
McGrath as modified by KR122 discloses the electronic door lock controller of claim 1, wherein the electronic door lock controller comprises a central control system (McGrath (20-21) 

Re Claim 11. (Currently Amended) 
As discussed above with respect to claims 1-7, McGrath as modified by KR122 discloses a computer-implemented method comprising: receiving, using an electronic door lock controller, an emergency-state signal from one or more emergency-state sensors that have detected an emergency-state within an area that can be entered through a door; responsive to the emergency-state signal: generating an occupancy alert that indicates that the area is occupied; generating an emergency-state alert that indicates that an emergency has occurred within the area; and 4Docket No. 97796US01 (U301335US) controlling a locking mechanism to change a state of the door between a locked state and an unlocked state; and controlling a display unit to display the emergency-state alert and the occupancy alert to a person who is outside the area when the door is closed. 
Re Claim 12. (Currently Amended)
As discussed above with respect to claims 1-7, McGrath as modified by KR122 discloses the computer-implemented method of claim 11, wherein the display unit is operable to: emit a first color via one or more light emitting diodes (LEDs) in response to the emergency-state alert; and emit a second color via the one or more LEDs in response to the occupancy alert.  
Re Claim 13. (Currently Amended) 
As discussed above with respect to claims 1-7, McGrath as modified by KR122 discloses the computer-implemented method of claim 12, wherein the display unit is operable to emit the second color only if the electronic door lock controller receives the emergency-state signal. 
Re Claim 14. (Currently Amended) 
As discussed above with respect to claims 1-7, McGrath as modified by KR122 discloses the computer-implemented method of claim 11, wherein the display unit is integrated with an electronic door lock the door 
Re Claim 15. (Currently Amended)
As discussed above with respect to claims 1-7, McGrath as modified by KR122 discloses the computer-implemented method of claim 11, wherein generating the occupancy alert is based at least in part on an analysis of an embedded radio frequency identification (RFID) or near field communication (NFC) reader operable to read one or more RFID or NFC enabled door keys of the door.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7,11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the amendments of 6/16/22 changing tack to now recite a controller and methodology therefor, a new rejection based on USC 112(b) has been set forth above in paragraph 2-3. Since the claims now recite method steps rather than a product, they are examined as method claims herein. In the response to this action, applicant is urged to clarify the intent.  
With respect to the prior art rejection, it is respectfully submitted that McGrath discloses and teaches an electronic door lock system (para [0001-0004]) including a controller and emergency-state sensor, signal and alert system to change a door locking mechanism from a locked state to an unlocked state based on the emergency-state alert and inherently disclose the methodology therefor. While McGrath fails to teach providing a display unit and occupancy alert system, the secondary reference KR122 and newly cited prior art clearly provide a teaching for a controller system which provides the claimed functionality in this regard. Therefore, it would have been obvious to one of ordinary skill in the art, given the combined teachings of the cited prior art, to provide a controller which is programmed to perform the desired various method steps.
Accordingly, claims 1-7, 11-15 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675